Citation Nr: 0636469	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-12 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for left knee residuals, status post anterior 
cruciate ligament reconstruction with partial meniscectomy 
and meniscus repair.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for scars of the left 
palmar distal third fingertip, left palm, left anterior 
wrist, and right medial forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted the 
veteran's claim seeking entitlement to service connection for 
left knee residuals, status post anterior cruciate ligament 
reconstruction with partial meniscectomy and meniscus repair, 
and assigned a 10 percent rating.

The Board finds the claims folder is missing personnel 
records necessary to establish the veteran's complete history 
of active military duty.  The RO has listed the veteran's 
period of active service as April 1986 to October 2002.  The 
DD-214 form associated with the claims folder only specifies 
service from August 1989 to October 2002 with a period of 
prior active duty comprising 2 years, 11 months, and 17 days.  
While it appears the RO made a request in January 2003 to 
verify the dates of the veteran's prior period of service, 
the claims folder contains no evidence of a validating 
response.  As indicated below, the Board is remanding the 
veteran's claim.  On remand, VA should take the appropriate 
steps to obtain the missing records so the veteran's complete 
military history can be verified.

In the April 2003 decision, the RO also granted service 
connection claims for a left ankle condition, evaluated as 10 
percent disabling; a right knee condition, evaluated as 0 
percent disabling; residual scars from surgical procedures 
involving the large intestine, right breast, and left knee, 
each evaluated as 10 percent disabling; and a residual 
appendectomy scar, evaluated as 0 percent disabling.  The RO 
denied service connection claims for bilateral hearing loss, 
tinnitus, hemorrhoids, and scars of the left palmar distal 
third fingertip, left palm, left anterior wrist, and right 
medial forearm.

The veteran filed a Notice of Disagreement (NOD) in May 2003, 
objecting to all of the RO's decisions save for his service 
connection claim for hemorrhoids and the initial ratings 
assigned for his residual surgical scars involving the large 
intestine, right breast, and left knee.  These issues are 
therefore not in appellate status.  38 C.F.R. § 20.302 
(2006).

In response to the NOD, the RO issued a Statement of the Case 
(SOC) in January 2004.  While the SOC addressed the veteran's 
objections regarding initial disability ratings, it did not 
address his objections to the denial of service connection 
for bilateral hearing loss, tinnitus, and scars of the left 
palmar distal third fingertip, left palm, left anterior 
wrist, and right medial forearm.  The Board therefore is 
remanding these issues back to the RO for the issuance of a 
SOC.  38 C.F.R. § 19.29-30; Manlincon v. West, 12 Vet. App. 
238 (1999).

The veteran did not file a substantive appeal in regard to 
the initial ratings assigned for his left ankle condition, 
right knee condition, and residual appendectomy scar.  
Accordingly, these issues are not in appellate status.  
38 C.F.R. § 20.302.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an initial disability rating in excess 
of 10 percent for left knee residuals, status post anterior 
cruciate ligament reconstruction with partial meniscectomy 
and meniscus repair.  The Board finds a remand is warranted 
to provide the veteran with VA examinations that accurately 
address the nature and severity of his left knee disability 
in the context of the applicable rating criteria.  38 C.F.R. 
§ 3.326 (2006).

The United State Court of Appeals for Veterans Claims (Court) 
has held that separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition is not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
see also Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006) 
("If an injury or disease manifests with two different 
disabilities, then two separate ratings should be awarded." 
(citing Esteban, 6 Vet. App. at 261)).  The veteran's left 
knee condition is currently rated as 10 percent disabling 
under Diagnostic Code (DC) 5257 for slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  The 
Board observes that service medical records dated October 
2000 to June 2002 indicate the veteran has also been 
diagnosed with left knee reflex sympathetic dystrophy (RSD) 
(also known as complex regional pain syndrome (CRPS)).  This 
is supported in findings from the Navy Physical Evaluation 
Board dated August 2002.  The records describe associated 
symptoms including constant, throbbing left knee pain, 
burning sensations, and skin color changes.
 
In spite of the significant evidence of left knee RSD during 
service, neither the February 2003 or May 2005 VA examiners 
addressed the disorder in relation to any left knee 
symptomatology or functional impairment.  On remand, 
therefore, the veteran must be scheduled for both VA 
neurological and joint examinations that include 
consideration of any neurological effects involved in the 
veteran's service-connected left knee condition.
 
The Board also notes that service medical records and the two 
post-service VA joints examinations diagnosed the veteran 
with degenerative arthritis of the left knee.  VA Office of 
General Counsel has specifically held that compensating a 
claimant for separate functional impairment under DC 5257 
(for knee subluxation and instability) and DC 5003 
(degenerative arthritis) does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).  When the veteran receives 
his new VA joints examination, the examiner should confirm 
the presence of any left knee arthritis and associate with 
the claims folder an X-ray report showing the presence of any 
degenerative changes.

On remand, the veteran should be also be afforded an 
opportunity to identify any medical treatment received 
relevant to his left knee condition since May 2005, the date 
of his most recent VA examination.  Appropriate action must 
then be taken to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should undertake any 
additional development and/or notification 
deemed necessary for a full and fair 
adjudication of this case as required by 
recent Court decisions and any updated 
agency protocol.

2.  The veteran's history of active 
military service must be verified.  
Appropriate action should be taken to 
obtain the necessary personnel records, 
including any missing DD-214 forms, that 
confirm all of his periods of service.

3.  The veteran should be afforded an 
opportunity to identify any medical 
treatment received relevant to his left 
knee condition since May 2005, the date of 
his most recent VA examination.  
Appropriate action must then be taken to 
obtain the identified records.

4.  After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA neurological 
examination to determine the current 
nature and severity of any neurological 
disorder associated with his left knee.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
must be conducted.

The examiner should specifically indicate 
whether the veteran has reflex sympathetic 
dystrophy (RSD) or complex regional pain 
syndrome (CRPS) of the left knee as 
indicated by numerous service medical 
records dated 2000-2002.

The examination report should address the 
following:

a.  the existence, frequency, or 
extent, as appropriate, of all 
neurological symptoms, if any, and 
related functional impairment 
associated with the veteran's left 
knee (to the extent possible, the 
examiner should attempt to 
distinguish between neurological and 
non-neurological symptomatology and 
functional impairment);
b.  the identity of the nerves or nerve 
groups affected by the neurological 
disorder(s), if any; and
c.  with each nerve or nerve group 
identified, whether there is complete 
paralysis; mild, moderate, or severe 
incomplete paralysis; neuritis; or 
neuralgia.

5.  The veteran should then be scheduled 
for a VA joints examination to evaluate 
the current nature and severity of his 
service-connected left knee disability.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
must be conducted, including X-rays of the 
knee to determine the presence of 
degenerative changes.  Any medical 
documentation resulting from such testing 
should be associated with the claims 
folder.  The examination report must 
indicate whether the veteran's left knee 
exhibits:

    a.  degenerative changes
    b.  limitation of flexion and/or 
extension
c.  locking, pain, and effusion due to 
dislocated meniscal cartilage
    d.  recurrent subluxation or lateral 
instability
    e.  ankylosis

The examiner should indicate the use of a 
goniometer in measuring range of motion; 
identify normal ranges of knee motion; 
provide the veteran's actual active and 
passive ranges of motion in degrees; 
describe the extent of any observed 
painful motion, incoordination, weakened 
movement, and excess fatigability with the 
resulting functional impairment assessed 
in terms of additional degrees of motion; 
and provide an opinion as to whether there 
would be additional limits on functional 
ability, expressed in degrees of motion, 
due to repeated use or flare-ups.

6.	Thereafter, the AMC should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the AMC should review the 
examination reports to ensure that they 
are responsive to and in compliance with 
the directives of this remand and if not, 
the AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to an increased initial rating 
for his service-connected left knee 
disability must be readjudicated.

In formulating its decision, the AMC 
should take into account the holding of 
the Court in Esteban v. Brown, 6 Vet. App. 
259 (1994) that separate disability 
ratings may be assigned for distinct 
disabilities resulting from the same 
injury so long as the symptomatology for 
one condition is not "duplicative of or 
overlapping with the symptomatology" of 
the other condition.

If the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

8.	The RO should issue a Statement of the 
Case to the veteran addressing the issues 
of service connection for bilateral hearing 
loss, tinnitus, and scars of the left 
palmar distal third fingertip, left palm, 
left anterior wrist, and right medial 
forearm.  The Statement of the Case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran must 
be advised of the time limit in which he 
may file a substantive appeal, if he so 
desires.  38 C.F.R. § 20.302(b) (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

